DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/2021 has been entered.
 
Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 7/27/2021 are acknowledged.  No claims are amended; claims 1-48 and 50-53 are canceled; claims 49 and 54-94 are pending; claims 65-94 are withdrawn; claims 49 and 54-64 have been examined on the merits.

Information Disclosure Statement
The information disclosure statement submitted on 7/27/2021 has been considered by the examiner.

Claim Objections
Claim 64 is objected to because of the following informalities:  Claim 64 recites the divalent cations of calcium and magnesium; however, the charges of the ions are not superscripted, i.e. the claim recites “Ca2+ and Mg2+” which should be “Ca2+ and Mg2+”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 49 and 54-64 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 5-11, 23 and 36-37 of copending Application No. 16742695 (reference application; herein ‘695). 
Although the claims at issue are not identical, they are not patentably distinct from each other because independent claim 23 of ‘695 recites a method for producing aflibercept comprising culturing a CHO cell expressing aflibercept in a cell culture medium comprising 0.6 ± 0.09 mM ornithine and 0.714 ± 0.11 mM putrescine, wherein said medium is serum-free and hydrolysate-free and comprises no more than about 75 µM iron salt; hence, a cell culture medium comprising 0.6 ± 0.09 mM ornithine and prima facie obvious over independent claim 23 of ‘695; therefore, instant claim 49 is prima facie obvious over claim 23 of ‘695.
Dependent claims 2, 36, 37, 5, 6, 7, 8, 9, 10 and 11 of ‘695 have the same limitations drawn to the cell culture medium as instant claims 54, 55, 56, 57, 58, 59, 60, 61, 62 and 63-64, respectively where claim 11 of ‘695 teaches the limitations of instant claims 63 and 64.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 7/27/2021 have been fully considered but they are not persuasive.  Regarding the provisional rejection of claims 49 and 54-64 on the ground of nonstatutory double patenting over claims 2, 5-11, 23 and 36-37 of copending Application No. 16742695, Applicants request that the rejection be held in abeyance until there is an indication of allowable subject matter.  
Rejections are not held in abeyance; however, because the rejection is provisional, the rejection can be overcome by amending the claims of the instant application or application 16/742,695 such that they no longer claim the same subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 

Claims 49, 54, 57-60 and 62-64 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krüger et al., US2010/0285533 (cite A, PTO-892, 4/24/2019; herein “Krüger”) in light of NPL document “F-12 formulation” (cite U, PTO-892, 4/24/2019; herein “F-12 formulation”).
Krüger teaches improved cell culture media (Abst.) comprising high polyamine concentrations ([0010], [0014]) and iron (Abst.) wherein the iron is ≥2 mg/L in the cell culture medium ([0009], [0017], [0044-6]; page 8, claim 1, claim 12) wherein the concentration of iron is the sum of all iron sources [0046] and the concentration is drawn to the mass of the entire iron source not only the iron itself [0016] wherein the iron can be in the form of iron salts, particularly iron (III) phosphate, iron (III) pyrophosphate, iron(III) nitrate, iron(II) sulfate, iron(III) chloride, iron(II) lactate, iron (III) citrate, ammonium iron (III) citrate, iron dextran and ethylenediaminetetraacetic acid ferric sodium salt [0038].  2 mg/L of the iron salt, iron (III) phosphate (molecular weight (m.w.) 150.815 g/mol), is 13.2 µM, 2 mg/L of the iron salt, iron (III) pyrophosphate (m.w. 745.21 g/mol), is 2.7 µM, 2 mg/L of the iron salt, iron(III) nitrate (m.w. 241.86 g/mol), is 8.3 µM, 2 mg/L of the iron salt, iron(II) sulfate (m.w. 151.908 g/mol), is 13.2 µM, 2 mg/L of the iron salt, iron(III) chloride (m.w. 162.204 g/mol), is 12.3 µM, 2 mg/L of the iron salt, iron(II) lactate (m.w. 233.99 g/mol), is 8.6 µM, 2 mg/L of the iron salt, iron (III) citrate prima facie obvious over Krüger.
Krüger teaches that the media can be serum-free, hydrolysate-free, protein-free, peptone-free, peptide-free and chemically defined ([0030], [0066]).  Krüger teaches that preferred polyamines include putrescine and ornithine [0037], teaches that the media compositions can comprise multiple polyamines (Id.) and teaches that the culture medium comprises at least one polyamine at a concentration of from 30 to 120 mg/l [0017].  Hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to produce a chemically defined serum-free, hydrolysate-free cell culture medium comprising ≤ 75 µM iron salt and comprising 30 to 120 mg/l putrescine and 30 to 120 mg/l ornithine because Krüger teaches that multiple polyamines may be present in the cell culture medium, that putrescine and ornithine are preferred polyamines and that the concentration of the at least one polyamine is 30 to 120 mg/l; therefore, claims 49 and 54 are prima facie obvious.  NOTE: The concentrations of ornithine and putrescine recited in claim 49 can be expressed as 67 to 91 mg/l ornithine and 53 to 73 mg/l putrescine (i.e. 120 – 164 mg/l polyamine, Applicant’s calculations, Response, pp. 8-9, spanning ¶).
Krüger teaches that the cell culture medium is based on standard culture media which can be Ham’s F12 medium [0024].  The NPL document “F-12 formulation” presents the formulation for Ham’s F12 medium, demonstrating that Ham’s F12 comprises the mixture of amino acids (pp. 1-2) listed in claim 56.  Ham’s F12 also üger teaches that the cell culture medium can comprise Ham’s F12 medium; therefore, claims 57-60 and 62-64 are prima facie obvious.

Response to Arguments
Regarding the rejection of claims 49, 54, 57-60 and 62-64 under 35 U.S.C. § 103(a) over Krüger in light of NPL document “F-12 formulation”, Applicant argues that the totality of the prior art must be considered when making rejections under 35 U.S.C. §103 and allege that the Office has failed to consider the totality of the prior art (Remarks, pp. 8-9).  Applicant argues that a person of ordinary skill in the art at the time of the invention would have been taught away from the methods made obvious by Kruger by the references Pegg, 2013 (NPL cite 1, IDS, 11/19/2018; herein “Pegg) and Ritacco et al., 2018 (NPL cite 7, IDS, 7/27/2021) (Remarks, pp. 11-12).  Pegg was published November 13, 2013 (Pegg, p. 1782) and Ritacco was published in 2018; hence, neither reference is prior art, they would not be available to a person of ordinary skill in the art at the time of the invention (i.e. the filing date of provisional application 61790136 – March 15, 2013); thus, the arguments are moot.
Applicants allege (p. 9) that cultures comprising spermine at 120 mg/L reached a cell density at 11 days which was less than the cell density with spermine at 20 or 40 for improved cell growth, viability and cellular productivity.  It is not at all clear what the cellular productivity was for any of the samples in Fig. 3.  As disclosed in the abstract, the purpose of the methods in Krüger is improved cell growth, viability and cellular productivity, not the fastest growth of cells; hence, not seeing improved growth at 120 mg/L spermine would appear to be irrelevant when the endpoint of the process is improved cell growth, viability and cellular productivity.  Contrary to Applicant’s assertion, Krüger, in the description of the results presented in Fig. 3, states “The optimum concentration of spermine at the given iron concentration is in the example from 40 to 120 mg/l.” [0074].  Hence, Krüger explicitly states that 120 mg/I of the polyamine is optimal in contradiction to Applicant’s position.  Hence, the reliance on the concentration of polyamine taught by Krüger of 120 mg/l in the rejections is appropriate and Applicant’s allegations are contrary to what Krüger actually teaches.
Applicant argues (pp. 10-11) that less than 75 µM iron salt are not obvious over Krüger because Krüger is drawn to cell media compositions with high iron concentrations; hence, compositions with 75 µM or less of iron salts would not be obvious over Krüger.  Applicants recite the iron concentrations in several examples of Krüger and allege that “...there is no teaching or suggestion in Krüger that would lead the person of ordinary skill to the cell culture medium of claim 49 with any reasonable expectation of predictable results or success.” (pp. 10-11, spanning paragraph).
üger teaches that their inventive compositions comprise ≥2 mg/L iron salt in the cell culture medium ([0009], [0017], [0044-6]; page 8, claim 1, claim 12) wherein the concentration of iron is the sum of all iron sources [0046] and the concentration is drawn to the mass of the entire iron source not only the iron itself [0016] wherein the iron can be in the form of iron salts, particularly iron (III) phosphate, iron (III) pyrophosphate, iron(III) nitrate, iron(II) sulfate, iron(III) chloride, iron(II) lactate, iron (III) citrate, ammonium iron (III) citrate, iron dextran and ethylenediaminetetraacetic acid ferric sodium salt [0038].  2 mg/L of the iron salt, iron (III) phosphate (molecular weight (m.w.) 150.815 g/mol), is 13.2 µM, 2 mg/L of the iron salt, iron (III) pyrophosphate (m.w. 745.21 g/mol), is 2.7 µM, 2 mg/L of the iron salt, iron(III) nitrate (m.w. 241.86 g/mol), is 8.3 µM, 2 mg/L of the iron salt, iron(II) sulfate (m.w. 151.908 g/mol), is 13.2 µM, 2 mg/L of the iron salt, iron(III) chloride (m.w. 162.204 g/mol), is 12.3 µM, 2 mg/L of the iron salt, iron(II) lactate (m.w. 233.99 g/mol), is 8.6 µM, 2 mg/L of the iron salt, iron (III) citrate (m.w. 244.94 g/mol), is 8.2 µM and 2 mg/L of the iron salt, ethylenediaminetetraacetic acid ferric sodium salt (m.w. 367.047 g/mol), is 5.4 µM.  Thus, Krüger clearly teaches that their inventive compositions can comprise less than 75 µM iron salt because the minimum iron concentrations for the various iron compounds disclosed in Krüger and listed above overlaps with the recited range of “no more than about 75 µM iron salt”; hence, as stated in MPEP §2144.05, Krüger renders this new limitation obvious.
Additionally, Krüger presents embodiments in Example 4 which demonstrate that serum-free medium comprising polyamines and <75 µM iron salt are suitable media for successfully growing cells.  Specifically, Krüger demonstrates the utility of media 
Applicants point out that the iron concentrations in Examples 2-3 and 5-8 are greater than 75 µM; however, prior art references are considered in their entirety including non-preferred embodiments.  Krüger clearly teaches embodiments of serum-free medium comprising polyamines and <75 µM iron salt as discussed above (Example 4, demonstrating the utility of media with 13.4 µM and 67 µM iron salt).  Hence, the claimed cell culture media compositions comprising high polyamine concentrations and 75 µM or less iron salts (i.e. no more than about 75 µM iron salt) are prima facie obvious over Krüger.
Thus, Applicant’s argument that cell media compositions with 75 µM or less iron salts is not disclosed by Krüger is unpersuasive.  Applicant’s argument that a person of ordinary skill in the art at the time of the invention would be taught away from compositions with 75 µM or less iron salts is also unpersuasive because Krüger provides embodiments of cell media compositions with 75 µM or less iron salt (i.e. Example 4) and demonstrates that the media with less than 75 µM iron salt are effective for culturing cells.
Applicants argue that NPL document “F-12 formulation” does not teach cell media compositions with 75 µM or less iron salts.  NPL document “F-12 formulation” is only relied on for disclosing the components of F-12 media; however, “F-12 formulation” does, in fact, teach a media composition with 75 µM or less of iron salts because F-12 medium contains 0.000834 g/L of ferrous sulfate hydrate (see under “Inorganic Salts”, 2nd page of NPL by Sigma), which is equivalent to 2.25 [Symbol font/0x6D]M iron.  Note: Even when this üger still renders the limitation obvious.
Applicants’ arguments are unpersuasive and the rejection is maintained.

Claims 49 and 54-64 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krüger in view of Bramke et al., US 2007/0212778 (cite A, PTO-892, 5/16/2017; herein “Bramke”) in light of NPL document “F-12 formulation” (cite U, PTO-892, 4/24/2019; herein “F-12 formulation”).
The discussion of Krüger and NPL document “F-12 formulation” in relation to claims 49, 54, 57-60 and 62-64 is incorporated herein.
Krüger’s serum-free cell culture medium comprises the amino acids present in F12 (“F-12 formulation”, pp. 1-2, “Amino Acids”).  The amino acids in F12 comprise all of the amino acids listed in claim 56.  The amino acids present in F12 gives a concentration of amino acids of ~ 3.8 mM (“F-12 formulation”, p. 1-2, “Amino Acids”) in Krüger’s serum-free cell culture medium.  Krüger doesn’t teach that the concentration of amino acids is greater than 40 mM; however, a person of ordinary skill in the art at the time of the invention would have found it obvious to compose the medium with over 40 mM of amino acids as evidenced by Bramke.
Bramke teaches serum-free, chemically-defined cell culture medium (Abst.) which comprises alanine, arginine, asparagine, aspartic acid, cysteine, glutamic acid, glycine, histidine, isoleucine, leucine, lysine, methionine, phenylalanine, proline, serine, threonine, tryptophan, tyrosine and valine [0145] with each amino acid at a concentration of 0.05 to 1,500 mg/L [0150].  Hence, a person of ordinary skill in the art üger could be made with the amino acids at a concentration of 300 to 1500 mg/L (300 mg/L of the amino acids listed above is 44.2 mM amino acids) with a reasonable expectation of success in producing a serum-free, chemically-defined cell culture medium because Bramke teaches a serum-free, chemically-defined cell culture medium comprising 300 to 1500 mg/L of the amino acids; therefore, claims 55 and 56 are prima facie obvious.
The cell culture medium taught by Krüger comprises thymidine and hypoxanthine (“F-12 formulation”, p. 2, “Other”), but Krüger doesn’t state that the medium comprises adenosine, guanosine, cytidine and uridine; however, a person of ordinary skill in the art at the time of the invention would have found it obvious to produce Krüger’s media comprising adenosine, guanosine, cytidine and uridine as evidenced by Bramke.  Bramke teaches serum-free, chemically-defined cell culture medium (Abst.) which comprises adenosine, guanosine, cytidine and uridine [0148].  Hence, a person of ordinary skill in the art would have found it obvious to produce the cell culture medium of Krüger comprising adenosine, guanosine, cytidine, uridine, thymidine and hypoxanthine with a reasonable expectation of success in producing a serum free, chemically defined cell culture medium because Krüger teaches the medium can comprise thymidine and hypoxanthine and Bramke teaches the cell culture medium can comprise adenosine, guanosine, cytidine and uridine; therefore, claim 61 is prima facie obvious.

Response to Arguments
üger et al., US2010/0285533 (cite A, PTO-892, 4/24/2019; herein “Krüger”) in view of Bramke et al., US 2007/0212778 (cite A, PTO-892, 5/16/2017; herein “Bramke”) in light of NPL document “F-12 formulation” (cite U, PTO-892, 4/24/2019; herein “F-12 formulation”), Applicant's allege (pp. 12-13) that the claims are non-obvious for the reasons argued for the rejection under 35 U.S.C. §103 over Krüger in light of “F-12 formulation”.  These arguments have been addressed at pp. 9-13 above.  Applicants’ arguments are unpersuasive and the rejection is maintained.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904.  The examiner can normally be reached on M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             
/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651